Citation Nr: 1127594	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Daughter


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1942 to June 1947.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges that he injured his left hip and lumbar spine during service while operating a barge and transporting heavy military equipment and supplies.  See June 2011 video conference hearing (hearing transcript, p. 3).  He relates that he was treated in sick bay, and that he has had lumbar spine and left hip problems ever since the alleged injury in service.  See February 2007 VA Form 21-4138, Statement in Support of Claim.  

The Board notes that the history of the onset of the Veteran's left hip and lumbar spine disabilities has been inconsistent.  In his July 1996 VA 21-526, Application for Compensation or Pension, the Veteran noted that his lower back problems began in 1984, and that his left hip problems began in 1993.  El Paso VA treatment records, in March and May 2004, note the Veteran reported complaints of left hip joint pain for 15 years (i.e., since 1989).  
At the video conference hearing, the Veteran testified that soon following his discharge from service he received treatment at Fort Bliss.  (transcript,  p.11).  The record does not reflect an attempt to secure the records of that specific treatment. 

In December 2007 Dr. A.A.H. noted that he was providing the Veteran treatment for severe left hip arthritis.  Dr. A.A,H. opined "It is possible that this injury could have contributed to his arthritis that is present in his hip."  Notably, the only treatment record from Dr. A.A.H. is dated in March 1993, and shows the Veteran had diagnoses of severe degenerative disc disease (DDD), spondylosis, and severe left hip degenerative joint disease (DJD); it was recommended that the Veteran undergo total hip replacement.  In a November 2008 report of contact, the Veteran indicated that he began receiving treatment from Dr. A.A.H. in approximately 1965.  The record also includes a January 2007 private treatment record from Dr. R.M. indicating the Veteran suffers from severe DJD, and a December 2007 letter from Dr. R.M. relating the Veteran's left hip disability to his active service.  Significantly, in the above-noted November 2008 report of contact, the Veteran indicated that he also began receiving treatment from Dr. R.M. in approximately 1965.  The record also includes a January 1996 private treatment letter from Dr. L.F.V. indicating the Veteran was his patient around October 1992, and that he suffers from lumbar radiculopathy with spondylolisthesis at L4-L5; no private treatment records from Dr. L.F.V. are associated with the claims file.  

In a claim of service connection the complete history of the disability for which service connection is sought is pertinent, and perhaps critical, evidence.  Consequently, further development of the evidentiary record is necessary.  The Veteran's cooperation (by identifying all treatment providers and submitting any releases required for VA to secure private treatment/evaluation records) will be necessary for the development sought.  

The Veteran is advised that 38 C.F.R. § 3.158(a) provides that where evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not furnished within one year of the request, the claim will be considered abandoned.  

In addition, the record reflects the Veteran receives VA treatment.  The most recent VA treatment records associated with his claims file are from June 2008.  At the June 2011 video conference hearing, the Veteran's daughter indicated that he received treatment (records of which are not associated with the claims file) at the Tucson, Arizona VA facility in approximately 1997.  (see transcript, p. 15).  As VA treatment records are constructively of record and may be pertinent to the Veteran's claim, they should be updated on remand (to specifically include any treatment records from the VA treatment facility in Tucson, Arizona).  

Finally, at the June 2011 video conference hearing, the Veteran indicated that he received treatment at Espiritu Santo for 3 three days following his alleged injury in service.  (transcript, p. 6).  His service personnel records show he was stationed at Espiritu Santo, New Hebrides in approximately December 1943.  As records of any treatment at Espiritu Santo are not in the claims file and would be pertinent evidence, they must be secured.  

Accordingly, the case is REMANDED for the following :

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should secure for association with the claims file updated (to the present) copies of the complete clinical records of all VA treatment and evaluations the Veteran has received for his left hip and lumbar spine disabilities since June 2008 (to specifically include any and all clinical records from the Tucson, Arizona VA medical facility, beginning in approximately 1997).  

The RO should also arrange for exhaustive development for complete records of treatment the Veteran received for his lumbar spine and/or back during service at a medical facility on Espiritu Santo and at Fort Bliss soon after service, to include contacting any storage facilities where those records may have been retired.  If the records cannot be located, it should be so noted in the claims file, along with a description of the scope of the search, and the Veteran should be so advised..   

2. The RO should also ask the Veteran to identify any private providers of evaluation and/or treatment he has received for his left hip and lumbar spine disabilities (those not already of record), and to provide releases for records of such private providers, specifically including releases for complete records of all evaluation and treatment he has received from Drs. A.A.H., R.M.(both all records from 1965), and L.F.V., and Espiritu Santo Hospital (in New Hebrides).  The RO should secure copies of the complete records of treatment and evaluation from all sources the Veteran identifies.  If any provider does not respond, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are secured.  If any response is incomplete, there should be follow-up to secure complete records.

3. The RO should arrange for any further development suggested by the results of that sought above (such as a  VA examination/nexus opinion), and readjudicate the claims.  (If the Veteran does not respond within one year of the RO's request for identification of, and releases for, the complete private records sought above, the claims must be processed under 38 C.F.R. § 3.158(a).)  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

